Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Continuation
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 05, 2020 has been entered.

Response to Arguments
	 
Applicant’s amended claim language overcomes the previously cited 35 U.S.C. 101 rejections and they are accordingly withdrawn. Applicant’s amendment necessitates the new ground(s) of rejection presented in this action.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 – 6, 10 – 11, 13 – 22 and 25 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 11, claim 13 line 11, claim 21 lines 21 and 22 and claim 25 page 8 lines 1 and 2, recite “…a pair of public key…”; however, this is not clear to The Examiner because the phrase “a pair” should always be followed by a plural noun and because no plural noun is present The Examiner does not know if Applicant desires there to be more than one public key, more than one private key, if the grouping of public and private keys comprise the pair or some other combination. Applicant’s representative was contacted to request clarification but at the time of this mailing no clarification was received. In addition, claim 21 line 10  and claim 25 line 7 recite “…of in plurality…”; however, this is unclear because The Examiner is unclear if a word is missing or if a word should be deleted. In addition, claim 25 line10 recites “…the a source…”; however, this is unclear because The Examiner is unclear if a word is missing or if a word should be deleted. As a result, the metes and bounds of the claim are not clear and The Examiner is unable to search the claims to find the most appropriate prior art. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Ashok Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN F SHAW/Primary Examiner, Art Unit 2491